Citation Nr: 1014188	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  09-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney-
at-law


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO). 

In a July 2008 letter, the Veteran stated that he was seeking 
service connection based on the loss of use of a creative 
organ.  A review of the Veteran's file reveals, however, that 
he is already receiving special monthly compensation for loss 
of use of a creative organ.  No further action on this claim 
is thus necessary.  


FINDINGS OF FACT

The evidence does not show that the veteran is unemployable 
due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 
4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a 
rating may be assigned where the schedular rating is less 
than total, and when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of 
nonservice-connected or previous unemployability status will 
be disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
Veteran unemployable.  Marginal employment - defined as when 
a Veteran's earned annual income does not exceed the poverty 
threshold for one person - shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16.

In this case, the Veteran contends that he is unemployable as 
a result of his service-connected disabilities.  As the 
probative medical evidence of record does not confirm this 
assessment, however, the Board concludes for the reasons that 
follow that a TDIU is not warranted.

First, the Board recognizes that the Veteran meets the 
schedular criteria for a TDIU.  The Veteran is currently 
service connected for two disabilities: prostate cancer, 
status-post radical prostatectomy, rated as 60 percent 
disabling; and post-traumatic stress disorder (PTSD), rated 
as 30 percent disabling.  These two disabilities result in a 
combined rating of 70 percent.  The Veteran also receives 
special monthly compensation based on the loss of a creative 
organ.  As the Veteran has two service-connected 
disabilities, one rated higher than 40 percent, and a 
combined rating of 70 percent, he thus meets the schedular 
criteria for a TDIU.  

The Board also acknowledges that the Veteran is currently 
unemployed and has not worked since retiring in 1994.  The RO 
received two responses from the Veteran's employer regarding 
his employment.  The first, noted that the Veteran was a 
maintenance mechanic employed from June 1965 to January 1994.  
While it did not note that he retired on account of his 
nerves, the form does reflect that he lost some 30 days in 
his final year of employment due to disability.  It did not 
note, however, any concessions made to the Veteran on account 
of his disability.  The second form, submitted by the Veteran 
himself, again showed that he began working as a maintenance 
mechanic in June 1965 and retired in January 1994.  While the 
Veteran's employer did not note any concessions made to the 
Veteran because of his age or disability, a question mark was 
entered in the block for time lost in the preceding 12 months 
due to disability.  The form did indicate, however, the 
Veteran "Retired (Nerves)".  

The Veteran himself submitted a letter he wrote in addition 
to the form from the employer, noting that he took at least 8 
hours of time without pay per week.  He also noted that he 
was disciplined in 1993 for cursing at a superior and 
suffered an injury at work in October 1993.  While 
recuperating, the Veteran states that he was less stressed 
and less anxious than while he was working, and this 
relaxation led to his decision to accept early retirement.  

The Veteran also underwent examinations specific to each of 
his service connected disabilities, one shortly before he 
filed his claim, and one shortly after.  In each examination, 
the examiner made findings as to whether the Veteran's 
service-connected disabilities prevented him from securing or 
following a substantially gainful occupation.  

The Veteran underwent a VA PTSD examination in December 2006.  
The examiner took the Veteran's military and medical history, 
and performed a mental status evaluation.  He diagnosed the 
Veteran as suffering from PTSD, and assigned a Global 
Assessment of Functioning score of 55.  The examiner 
described the Veteran's psychosocial functional status and 
quality of life as moderately impairing from a social and 
occupational viewpoint.  The examiner did not, however, find 
that the Veteran's PTSD would preclude his securing or 
following substantially gainful employment.  

The Veteran underwent a VA genitourinary examination in 
December 2007.  The examiner noted that the Veteran had a 
prostatectomy in February 2000.  He also noted that the 
Veteran continues to suffer from erectile dysfunction and 
urinary leakage.  Despite these problems, however, the 
examiner concluded that the Veteran's service-connected 
prostate cancer, status-post radical prostatectomy would have 
no significant general occupational effects.  Indeed, the 
examiner found that the Veteran's incontinence and impotence 
results in only mild effects on his daily activities.  

Many VA and private treatment records have been obtained and 
associated with the claims file.  These records detail the 
Veteran's treatment for both his service connected 
disabilities and the other health problems from which he 
currently suffers.  While these records are numerous, they do 
not speak to the effect that his service-connected 
disabilities have on his ability to find employment.  As 
such, they are not persuasive in the claim at hand.  

Both the Veteran and his wife have made statements regarding 
his service-connected disabilities and his current employment 
outlook.  In his February 2009 substantive appeal, the 
Veteran stated that as he had prostate surgery in 2000, some 
six years after he retired, his current complications are 
different from those that he suffered while employed.  The VA 
genitourinary examiner, however, based his findings on the 
Veteran's current symptomatology, not on what he would have 
experienced during his last period of employment.  The 
Veteran also stated that his PTSD renders him unemployable, 
but this again is counter to the results of the December 2006 
VA examination.  

In a December 2009 letter, the Veteran's wife stated that, in 
1993, the Veteran was asked to see a psychiatrist in response 
to "going into a rage."  She stated that following his 1994 
retirement, he sought a job at Home Depot.  After an initial 
interview, however, he was not given a callback and did not 
get the job.  

None of the Veteran's or his wife's statements regarding his 
employability serve to rebut the medical evidence of record 
showing that he is capable of maintaining gainful employment.  
While the Board acknowledges that the Veteran's service 
connected disabilities would certainly make securing and 
maintaining employment more difficult, this falls below the 
standard contemplated for awarding a TDIU.  

As the probative medical evidence of record does not show 
that the Veteran's service-connected disabilities preclude 
his employment, the Board concludes that the criteria for a 
TDIU have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19, 4.25.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2007 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate his claim for a TDIU 
and of his and VA's respective duties for obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records, VA treatment 
records, and private medical treatment records.  The Veteran 
was afforded VA compensation and pension examination specific 
to each of his service-connected disabilities, and each 
examination evaluated whether the Veteran's disabilities 
prevent him from working.  The Board notes that the evidence 
already of record is adequate to allow resolution of the 
appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  





ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


